Citation Nr: 1637144	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, secondary to herbicide exposure.

2.  Entitlement to service connection for a brain condition, claimed as due to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from January 1966 to June 1970 and from April 1972 to March 1974.  The Veteran died in March 2010 and an original death claim was received in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Regional Office (RO) in Reno, Nevada, that, in relevant part, denied entitlement to service connection for diabetes and a brain condition.  The Board notes that the November 2009 rating decision also denied prior claims for service connection for a left ankle condition, left hip condition, right knee pain, and right hip pain.  However, these four issues were granted in a July 2016 rating decision.  Therefore, these issues are no longer before the Board.

The Veteran's surviving spouse requested to be a substitute claimant for the claims that remained pending at the time of his death for the purpose of seeing the claims to completion.  The RO notified the appellant in August 2011 that she was approved as a valid substitute claimant for the Veteran as to the issues of entitlement to service connection for diabetes and a brain condition.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's appeal so that she is afforded every possible consideration.

The appellant was scheduled to appear at a Board hearing in July 2016; however, she notified VA in June 2016 that because she moved out of state she was not able to attend the upcoming Board hearing and desired to reschedule her hearing date at the location closest to her new address.  The hearing has not yet been rescheduled and there has been no indication that the appellant withdrew this request.  As such, in order to afford the appellant due process, the hearing should be conducted.  

Accordingly, the case is REMANDED for the following action:

The appellant should be rescheduled for a Board hearing before a Veterans Law Judge at the earliest opportunity. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




